          Case 1:05-cv-02348-EGS Document 143 Filed 06/12/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

GHASSAN AL-SHARBI,

         Petitioner,

         v.                                          Case No. 05-CV-2348 (EGS)

DONALD J. TRUMP, et al.,

         Respondents.



                        NOTICE OF WITHDRAWAL OF APPEARANCE


         Please take notice that undersigned counsel, Ramzi Kassem, hereby withdraws his

appearance on behalf of the petitioner in the above-captioned case, Ghassan al-Sharbi, who is

presently imprisoned at the U.S. Naval Station at Guantánamo Bay, Cuba, where he was issued

Internment Serial Number (ISN) 682.

Dated:          June 12, 2019

                                          Respectfully submitted,

                                          Counsel for Petitioner:

                                          _____/s/______________
                                          RAMZI KASSEM
                                          (pursuant to LCvR 83.2(g))
                                          Main Street Legal Services, Inc.
                                          City University of New York
                                          School of Law
                                          2 Court Square
                                          Long Island City, NY 11101
                                          (718) 340-4558
